                                                                                                                                                         I       /,·
Filed Electronically                                                                                                                                               l
                                                        Document 39-3 Filed 12/17/18 PageII~1 of. 1 i
                                                                                                                                                         I

                                Case 2:18-cv-04003-SMB  CR-2018-07544-E                                    ,
                                                    -- ·-------~-------·--·-      -----··-- ,r·-----r ·-------·------
  •                                                                        MAGISTRA n: CASE NO. 18- 572003
             STATE OF TEXAS                                                                                                              1       I
            . vs.                                                           Filed: 12/14/2018
                                                                                                                                    SITTlrG AS M,~GISTRATI';
                                                                            Juli Luke
                                                                                                                                           FOR     I
                                                                                                                                                   I
      .. ,._., :-Vandyke,.Jason.l.cc-----·- -----···--·· ------··----. ·    Denton
                                                                            ------ County,
                                                                                     ·· ------ County
                                                                                                  - - Clerk
                                                                                                      - --------- ·--. --, .. ·-----DENT~)N.COUN'.l!V,-TEXAS---
                                                                            By Deputy: Ponce, Bruno
                                          DEI<'ENDANT'S ACKNOWLEDGMENT OF ALLEGED OFFENSES, RIGHTS AND                                    JmNos          I

                      . . .    Date of Arrest: 09/14/18                    Time of Arrest: 0057                   .                        I
             I am the mdw1dual whose name appears above. I am now before a M:1gistrnte after my arrc.~t on the following clfarge(s):
                                                                                                                                .          I
                              Offense Char es                                                    A ency                             Warr~nt#
                FALSE REPORT TO POLICE OFF/SP INV/LAW ENf'                                    Denton County                         !8-572003
                                                 ™n                                                                                        I
            FURTHER, in regards to .the offcns~(s~ listed above, I acknowledge and understand as foIIO\~s: '                               I             I
            * I have been charged with a(n) cnmmal offense(s), but that docs not mean           that I am guilty; I am innocent      til proven othcrwi .
                Unless previously adjudicated, I have the right to plead "Not Guilty" and to a trial by a judge or a jury. I            ~·----
            "' l have the right to remain silent. I do not have to make any statements to the police or attorneys representing the state. Any statements J
               make may be used against me as evidence in Court at a later time;                                            I
            • If I start to make a statement, I have the right to terminate that statement at any time and remain silent;            .
            * I have the right to hire or retain a lawyer and to have a lawyer present during any questioning br peace off1cers or attorneys
               representing the State of Texas. I understand that I may stop the interview at any time;                     I        I
            "' If the Court finds that I am too poor to afford a lawyer (indigent), I have the right to request that a lawrcr be appointed to represent
               me and the state will pay for my attorney, unless I am charged with an offense punishable by fine only;I.             I
            * If I am charged with a felony level offense, I also have the right to have an examining trial, and to be released without posting bond,
               unless an indictment has first been returned against me by a grand jury;                             ·       I        I
            "'If! am not a citizen of the United States, a pica of guilty to the chargc(s) at any time could affect my rig~tJ~cmam m this country.
                   II                     I
                             j DO, or ".52- j DO NOT want to notify the consular representative of my country: ob.,                  I

                                              Statement Regarding lndigency and Request for Appointment of Attorney                     I  I    .
           Further, I understand that if I am charged with an offense for which I could be punished by incarccr:ition, I bare a right to a court-n1>pointcd

                             , w .      .       '/ities, by my initials, I represent that:                                              IJ
           (and paid) attorney, and if I am too poor to afford an attorney (INDIGENT), the State will appoint and pay for 1my attornex. Therefore, bnsetf
          _:!;;}" _cu
                                                                                                                                                         1




                                      I am NOT INDIGEN           r NOT ENTITLED TO APPOINTED COUNSEL. I can afford to hi legal counsel and
         J---C::::..--L_.J..l~dof!.!!.11(!JJ:c.•q.u.?Gt-~11rt appointed counsel. OR I am not entitled to Coun appointed cou11.se/ due to tht level ofmy t",arge(s).

                D                I nm IN ICE T (unable to pay for my own attorney)./ request 1hat an allomey be appoi111edfor 11e. I agree to
                                 Complete w · t t 'Offidavi iffinancial ability in order to request appointment ofan attorney.             I
                                          .· i                                                                                             I
                                                                                                                                           I


                                MA         RATE'S VERIFICATION OF WARNINGS A 'D DEn:RMINATION OF PROBAB                                 CAUSE
            As Magistrate, I certify thnt I have advised the Defendant of his or her rights. I have asked the Dcfendant if he or she is indigeni and have provided
            assistan • for request of counsel. After review of appropriate documentation, I FIND that:                                          I
                       _ !R               'AUSE EXISTS as to each of the chargc(s) supported by                                                 I

                    ~""-1--a.~Cl.[J]L.llltiuruwtW..se1ting forth sufficient factual detain to establish probable cause
                           confirmed warrant(s) ofarrest issued by appropriate authority, ot other writ(s) of commitment; or
                           sworn complalnt(s), as sufficient basis for further detention of the ddendant; OR

                          !No
                            PROBABLE CAUSE EXISTS for furthe_r dctcn!ion, based upon a lack of factual. • · ·                .~Torilu~i?i'm'a~foi~;;;~                 use or
               .___ __,the existence of confinncd warrant(s). Accordingly, the defendant should •    SEO IJ\

            l)atcd:~..Z.         /'t, 7o/ C-           at~          ,Ll.M.


                                          /5

                                                                                                                                           I
        L-~-------'i'------- - - - - - - - - - - - - - - - - - - - : : i - - - - - - - + - '- - - - - ' - - - - - - - - - '
                                  .....
                                                                                                                                          I
